                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF ALABAMA
                                  DOTHAN DIVISION

IN RE:                               )
                                     )                CHAPTER 13
MARY LEE DAVIS                       )
                                     )                CASE NO. 21-10280
                  Debtor.            )
____________________________________ )

         RESPONSE TO DEBTOR’S OBJECTION TO PROOF OF CLAIM NO. 5
             FILED BY U.S. BANK TRUST NATIONAL ASSOCIATION,
                  AS TRUSTEE OF IGLOO SERIES III TRUST

         COMES NOW US BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF

THE IGLOO SERIES III TRUST (“Creditor”) a creditor in the above-captioned case, by and

through counsel, and hereby responds to the Debtor’s Objection to Claim No. 5 filed by U.S. Bank

National Association, as Trustee of Igloo Series III Trust filed June 8, 2021 (Doc. No. 19).

             1. On May 25, 2021, Creditor filed a total debt Proof of Claim docketed as Claim No.

5 (“Claim”), in the total amount of $97,242.06.

             2. On June 8, 2021, the Debtor filed an Objection to Claim #5 filed by U.S. Bank

National Association, as Trustee of Igloo Series III Trust (Doc. No. 19) (“Objection”). The

Objection alleges that Claim contains future interest and principal payments, and unspecified fees

and costs.

             3. Creditor denies the allegations in the Objection and avers the Claim is accurate as

filed.

             WHEREFORE, Creditor respectfully requests that the Court:

             1. Grant Creditor an opportunity to be heard on the matter of the Objection;

             2. Deny the Objection; and




  Case 21-10280        Doc 21     Filed 07/12/21 Entered 07/12/21 19:20:10           Desc Main
                                    Document     Page 1 of 3
       3. For other such relief as the Court deems just and proper.


Date: July 12, 2021

                                                   MCMICHAEL TAYLOR GRAY, LLC
                                                   /s/ Mark A. Baker____________
                                                   Mark A. Baker (ASB 2549-E57M)
                                                   Attorneys for Creditor
                                                   MCMICHAEL TAYLOR GRAY, LLC
                                                   3550 Engineering Drive, Suite 260
                                                   Atlanta, GA 30092
                                                   Telephone: (404) 474-7149
                                                   Facsimile: (404) 745-8121
                                                   E-mail: mbaker@mtglaw.com




  Case 21-10280       Doc 21    Filed 07/12/21 Entered 07/12/21 19:20:10   Desc Main
                                  Document     Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was provided via
Regular U.S. Mail and/or CM/ECF to the parties listed on the attached service list, this July 12,
2021

SERVICE LIST

VIA U.S. MAIL
Mary Lee Davis
2438 Lake Street
Dothan, AL 36303

VIA CM/ECF
Samantha Valenzuela
The Valenzuela Law Firm, LLC
154 E Broad Street
Ozark, AL 36360

Sabrina L. McKinney
P.O. Box 173
Montgomery, AL 36101

Bankruptcy Administrator
U. S. Bankruptcy Administrator
One Church Street
Montgomery, AL 36104

                                                     MCMICHAEL TAYLOR GRAY, LLC
                                                     /s/ Mark A. Baker____________
                                                     Mark A. Baker (ASB 2549-E57M)
                                                     Attorneys for Creditor
                                                     MCMICHAEL TAYLOR GRAY, LLC
                                                     3550 Engineering Drive, Suite 260
                                                     Atlanta, GA 30092
                                                     Telephone: (404) 474-7149
                                                     Facsimile: (404) 745-8121
                                                     E-mail: mbaker@mtglaw.com




  Case 21-10280       Doc 21     Filed 07/12/21 Entered 07/12/21 19:20:10            Desc Main
                                   Document     Page 3 of 3
